                                                    Case 4:19-cv-04951 Document 1-1 Filed on 12/20/19 in TXSD Page 1 of 5

                                                                    2019-52151 / Court: 269
CertifiedDocumentNumber:86410595-Page1of4




                                                                                                    EXHIBIT A
CertifiedDocumentNumber:86410595-Page2of4   Case 4:19-cv-04951 Document 1-1 Filed on 12/20/19 in TXSD Page 2 of 5
CertifiedDocumentNumber:86410595-Page3of4   Case 4:19-cv-04951 Document 1-1 Filed on 12/20/19 in TXSD Page 3 of 5
CertifiedDocumentNumber:86410595-Page4of4   Case 4:19-cv-04951 Document 1-1 Filed on 12/20/19 in TXSD Page 4 of 5
                Case 4:19-cv-04951 Document 1-1 Filed on 12/20/19 in TXSD Page 5 of 5




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this December 11, 2019


     Certified Document Number:        86410595 Total Pages: 4




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
